Citation Nr: 1137512	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether severance of service connection for chronic low back strain was proper.

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic low back strain.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to chronic low back strain.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to chronic low back strain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Stepdaughter


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from February 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008, January 2009, and August 2010 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The February 2008 decision granted service connection for chronic low back strain, rated 10 percent disabling from August 14, 2007.  The January 2009 decision severed service connection for chronic low back strain; this action was proposed in an October 9, 2008, decision.  The August 2010 decision denied service connection for peripheral neuropathy of the bilateral lower extremities.  

The issue with regard to the lower extremities has been recharacterized to better reflect the applicable law, the evidence of record, and the contentions of the Veteran.

The issues of evaluation for service connected chronic low back strain and service connection for left and right lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The grant of service connection for chronic low back strain was not clearly and unmistakably erroneous; severance was improper.


CONCLUSION OF LAW

The criteria for restoration of service connection for chronic low back strain have been met.  38 U.S.C.A. §§ 1110, 5109A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d).  Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

There are differences in application of the standard of proof for severance of service connection and for demonstrating CUE in a prior final VA decision.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006).  In a severance case, VA is not limited to the law and the record that existed at the time of the original decision in adjudicating a matter of severance of service connection; i.e. the provisions of 38 C.F.R. § 3.105(d) do not limit the reviewable evidence to only that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998); see also Venturella v. Gober, 10 Vet. App. 340, 342- 43 (1997).  Further, "the severance decision focuses--not on whether the original decision was clearly erroneous--but on whether the current evidence establishes that [service connection] is clearly erroneous.'"  Stallworth v. Nicholson, 20 Vet. App. 482, 488.

In a February 2008, the RO granted service connection for chronic low back strain and assigned a 10 percent evaluation, effective from August 14, 2007, the date of receipt of the Veteran's claim.  The decision cited an "extensive history of chronic low back strain" in service treatment records as well as a January 2008 VA examination report showing a current diagnosis of degenerative joint disease of the lumbar spine.  

In March 2008, the Veteran filed a statement seeking "reconsideration" of the assigned evaluation.  The next month he indicated that his low back impairment was worsening.  A VA examination was conducted in August 2008.  The examiner described the current extent of low back impairment, and diagnosed lumbar disc disease.  She opined that this diagnosis was not related to the in-service low back strain; the in-service problems were muscular in nature, while current problems were intrinsic to the joints and discs of the lumbar spine.

In October 2008, the RO proposed severing service connection for chronic low back strain, finding that the grant was clearly and unmistakably erroneous.  While extensive in-service treatment for chronic low back strain was shown, there was no evidence of continuity of symptoms since service or medical opinion linking current diagnoses with service.  The RO considered the service treatment records, the January 2008 VA examination, and the August 2008 examination and opinion.  The severance was implemented in a January 2009 rating decision, effective April 1, 2009.

The record does not reflect, and the Veteran has not alleged, any violation of the due process provision of 38 C.F.R. § 3.105(d).  Regulations provide that in the case of severances, a proposed decision is sent to the Veteran.  This was accomplished in October 2008.  The Veteran is then afforded at least 60 days in which to submit evidence showing why service connection should not be severed.  At the conclusion of the 60 day due process period, a final rating action implementing the proposed action is issued.  The severance is effective the last day of the month 60 days from the date of notice of final action.  Here, a January 2009 rating decision implemented the severance; the 60 day period concluded in March 2009.  The severance became effective as of April 1, 2009.  38 C.F.R. § 3.105(d).  The final action is delayed if the objects to the action and requests a hearing within 30 days of the proposal.  38 C.F.R. § 3.105(i).  No hearing request was received in this case, and the Veteran's objection to the proposed severance was received more than 30 days after the notice was sent to him.

Turning to the merits of the severance, the evidence of record does not clearly and unmistakably establish that service connection was erroneous.  Service connection appears to have been granted based on a finding that there was continuity of symptomatology from service to the present.  In-service complaints were shown, as was a current disability.  There was no medical opinion of record, or any clear statement from the Veteran or anyone else showing that symptoms had persisted over the thirty years since service.

In proposing severance, the RO explicitly found no continuity of symptoms, and cited a medical opinion stating that the currently diagnosed lumbar disc disease was not present in service and did not represent a progression of the in-service muscular problems.  However, the examiner did not address the question of whether the disc disease she diagnosed may have been caused or aggravated by a muscle condition; she also did not address whether the degenerative joint disease diagnosed in January 2008 was in any way related to the in-service complaints.  The August 2008 medical opinion was therefore inadequate for rating purposes.  

The opinion the examiner offered was incomplete, and hence cannot be said to represent clear and unmistakable evidence that service connection was not warranted.  The possibility exists that she could have opined that the muscle strain from service contributed to the later development of current, separate, and independent low back disabilities.  In addressing only "progression," examination fails to foreclose all possibilities. 

This is not a finding that the February 2008 grant of service connection was correct: Clarification could be sought from the August 2008 examiner; her opinion could be expanded to address the inadequacies cited above; and new severance proceedings could be considered .  However, the mere fact that clarification would be required underscores the absence of clear and unmistakable evidence of error in the grant as of the January 2009 decision.

Accordingly, the severance of service connection for chronic low back strain was improper, and the benefit is restored, effective from April 1, 2009.


ORDER

The severance of service connection for chronic low back strain effective April 1, 2009, was improper, and restoration of service connection is granted.


REMAND

Remand is required with regard to the remaining issues, for compliance with due process requirements or VA's duty to assist the Veteran in substantiating his claims.

Evaluation of Chronic Low Back Strain

Following the issuance of the February 2008 rating decision granting service connection for chronic low back strain and assigning an initial 10 percent evaluation, the Veteran requested "reconsideration" of the assigned rating.  He discusses extensively why he feels a higher evaluation is warranted.  This correspondence must be considered a notice of disagreement (NOD) with the February 2008 rating decision.

An NOD is any written communication from a claimant or an authorized representative "expressing dissatisfaction or disagreement" with a VA action.  No special wording or format is required.  So long as the communication can be "reasonably construed" as disagreeing and seeking appellate review, it is an NOD.  38 C.F.R. § 20.201.

When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999). 

Further, the evidence of record suggests that there may in fact be multiple current disabilities of the lumbar spine present.  The Veteran is service connected for chronic low back strain, a muscular condition.  Examiners also note the presence of degenerative disc and joint disease; there is some question as to whether these are related to service or represent completely independent conditions from that which is service connected.  Finally, the Veteran has alleged worsening of his back condition since the most recent 2008 examination.  On remand, an examination is required to obtain updated findings and to clarify which symptoms and impairments are in fact related to service.

Peripheral Neuropathy

The Veteran alleges that his currently experienced pain, numbness, and tingling of the lower extremities are related to his currently service connected low back disability.

However, as was discussed above, the possibility exists that there are several current low back disabilities present, and not all may be service connected.  Until the question of exactly which disabilities of the back are related to service is settled, the inextricably intertwined issue of service connection for peripheral neuropathy as secondary to the low back cannot be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Further, it is not clear that current neurological symptoms are related to any back condition.  In 2000, a private doctor diagnosed radiculopathy of the lower extremities and expressly related such to the Veteran's lumbar spine degenerative disc disease.  The doctor's notes indicate that these symptoms resolved completely with the Veteran's back surgery in 2000.  Current VA treatment records and the Veteran's competent lay statements now show the presence of neurological symptoms in the lower legs.  The cause of this, however, is unclear.  Some VA providers indicate that this is part of a post-laminectomy syndrome, and hence is associated with the back.  Others note the current diagnosis of diabetes and associated peripheral neuropathy.  

On remand, an examination to clearly identify any current neurological impairment and the etiology of such is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  All current conditions and disabilities of the lumbar spine must be identified.  With respect to each, the examiner must opine as to whether it is at least as likely as not the condition is caused or aggravated by documented in-service chronic low back strain.  Degenerative joint disease and degenerative disc disease must be specifically addressed.

The examiner should fully describe all current symptoms of the low back and the extent of functional impairment.  If any current low back condition is determined to be unrelated to service or the service connected chronic low back strain, the examiner should separate out the symptoms attributable to such, to the extent possible.  If symptoms or impairments are not attributable between currently diagnosed conditions, such must be clearly stated.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA peripheral nerves examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should describe all current neurological manifestations of the lower extremities, and must identify the etiology for all noted symptoms.  The examiner must specifically opine as to whether any current neurological symptoms are caused or aggravated by the service connected chronic low back strain, but should also state whether current symptoms are related to any current low back condition.  The impact, if any, of diabetes must also be discussed.

3.  Provide the Veteran an SOC which addresses the issue  of entitlement to an initial evaluation in excess of 10 percent for service connected chronic low back strain.  If any appeal is perfected by a timely filed substantive appeal, the issue should be certified to the Board.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate all claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


